Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 3-6 and 10-14 and 18 of U.S. Patent No. 10,924,668 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The independent claim 1 of the current application include broader limitations of the independent claims 1 of the U.S. Patent No. 10,924,668 B2.
The limitations of claims  5, 7, 8 of the current application can be read on the limitations of the independent claims 1 of the U.S. Patent No. 10,924,668 B2.
The limitation of claim 2 of the current application can be read on limitations of claim 3 of the U.S. Patent No. 10,924,668 B2.
The limitation of claim 4 of the current application can be read on limitations of claim 3 of the U.S. Patent No. 10,924,668 B2.
U.S. Patent No. 10,924,668 B2.
The limitation of claim 6 of the current application can be read on limitations of claim 6 of the U.S. Patent No. 10,924,668 B2.
The limitation of claim 9 of the current application can be read on limitations of claim 10 of the U.S. Patent No. 10,924,668 B2.
The limitation of claim 10 of the current application can be read on limitations of claim 11 of the U.S. Patent No. 10,924,668 B2.
The limitation of claim 11 of the current application can be read on limitations of claim 12 of the U.S. Patent No. 10,924,668 B2.
The limitation of claim 12 of the current application can be read on limitations of claim 13 of the U.S. Patent No. 10,924,668 B2.
The limitation of claim 13 of the current application can be read on limitations of claim 14 of the U.S. Patent No. 10,924,668 B2.
The limitation of claim 14 of the current application can be read on limitations of claim 18 of the U.S. Patent No. 10,924,668 B2.
Nonetheless, claims 1-14 of the present application made the claim a broader version of claims 1, 3-6 and 10-14 and 18 of U.S. Patent No. 10,924,668 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1-14 is not patentably distinct from claim 1, 3-6 and 10-14 and 18 of U.S. Patent No. 10,924,668 B2.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US Pat. No. 7,339,741 B1) in view of Gordley (US. Pub. No. 2008/0180678 A1).
Regarding claim 1, an imaging system([see Fig. 1 and 2]-an imaging system), comprising: an optical system([abstract]-optical system) configured to receive light from a field of view([abstract]- a system is provided that comprises a negative lens configured to receive an incoming light beam scene over a wide FOY and a beam splitter)  and direct the received light to a plurlaity of image planes([see in Fig. 2-3]- straylight illuminates the negative lens, it can rescatter immediately, then these scattered lights follow the optical train, and create unwanted background all the way to a first plurality of image detectors optically coupled to a first image plane ([see in Fig. 2]-image detectors 58), the first plurality of image detectors being configured to detect at least a portion of th elight directed by the optical system to the first image plane([see in Fig. 4]- At 120, positive lens assemblies associated with respective first and second channels are arranged to focus light beams received from the beam splitter on respective image detectors) and generate first image data corresponding to at least a portion of the field of view([Col. 2 lines 21-29]- a wide angle multi-color IR optical system is provided. The method comprises providing a negative lens configured to receive an incoming light beam scene over a wide FOY, and arranging a beam splitter configured to receive incoming light beam associated with the incoming light beam scene from the negative lens and to provide light beams of a first color to a first channel and to provide light beams of a second color to a second channel ); and a second plurality of image detectors optically coupled to at least another image plane([see in Fig. 3]-image detectors 90 [see also abstract]-first and second image detectors).
However, Wang does not explicitly disclose the second plurality of image detectors being configured to detect at least a portion of the light directed by the optical system to the at least another image plane and generate second image data corresponding to complementary portions of the field of view.
In an analogous art, Gordley teaches the second plurality of image detectors being configured to detect at least a portion of the light directed by the optical system to the at least another image plane and generate second image data corresponding to complementary portions of the field of view([para 0022]- A first 
Regarding claim 2, Gordley teaches wherein the optical system is configured to split the light received from the field of view into two or more portions and direct said portions to different image planes([para 0008]- optics 22 for splitting the spectrally filtered light into two paths 24 and 26 where path 24 defines a region; [see also in para 0022 ]).
Regarding claim 3, Gordley teaches wherein the optical system comprises an image splitter configured to split the light received from the field of view([para 0022]- The optical train confines light from a selected field-of-view of the image at the focal plane to a spectral band at which a gas of interest absorbs.  The optical train splits the confined light into first and second paths).
 pectral band passed by spectral filter 110 impinges on beam splitting optics 112 (e.g., beam splitter, mirror, etc.)).
Regarding claim 5, Gordley teaches further comprising a processor in communication with the first and second plurality of image detectors and configured to receive the first and the second image data and generate a first image of the field of view corresponding to the first image data and a second image of the field of view corresponding to the second image data ([para 0022]- A first optical detector defined by a two-dimensional array of  optical detection elements is disposed in the region.  A first diffuser is also disposed in the region at a position that is optically in front of the first optical detector.  The first diffuser assures that each portion the light from the selected field-of-view of the image is identically distributed across at least a portion of the optical detection elements of the first optical detector.  A gas cell filled with the gas of interest, a second optical detector defined by a two-dimensional array of optical detection elements, and a second diffuser are disposed in the second path).
Regarding claim 9, Wang teaches wherein the first plurality of image detectors is further configured to acquire a video image of the field of view and wherein the processor is configured to analyze said video image to identify one or more moving objects within the field of view ([see in Fig. 7]- FIG. 7, for two points on the object within the field of view of the array element).
Regarding claim 10, Wang teaches wherein the processor is configured to control the second plurality of image detectors to acquire image data of at least a  FIG. 7, for two points on the object within the field of view of the array element).

Claims 6, 7 , 8, 11 and 12 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Gordley as applied to claim 1 above and further in view of Soto-Thompson et al. (US. Pub. No. 2010/0026785 A1).

Regarding claim 6, the combination of Wang and Gordley don’t explicitly disclose wherein the processor is configured to combine the first and second image data to generate combined image data of the field of view.
In an analogous art, Thompson teaches wherein the processor is configured to combine the first and second image data to generate combined image data of the field of view([para 0008]- the position of the glint on the surface of the cervix is different between the different images, and the images can be combined to create a glint-free combined image). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to provide the technique of Thompson to the modified system of Wang and Gordley a process that suppresses specular reflection (glint) through cross-polarization, producing bright cross-polarized and parallel-polarized  images at multiple magnifications in real-time, thereby enhancing the  visualization of diagnostically relevant features within a subject (such as organs or tissue) [Thompson; para 0002].
 the position of the glint on the surface of the cervix is different between the different images, and the images can be combined to create a glint-free combined image).
Regarding claim 8, Thompson teaches wherein the processor is configured to combine said first and second images of the field of view to generate a combined image of the field of view having at least one of 1) a higher resolution or 2) additional depth information relative to the first image or the second image([para 0008]- the position of the glint on the surface of the cervix is different between the different images, and the images can be combined to create a glint-free combined image where images are taken from different angles, it is obvious that they will have different resolution).
Regarding claim 11, Thompson teaches further comprising at least one display element, the display element being in communication with the processor and configured to display at least one of the first, the second, and the combined image([para 0008 and 0020]-displaying images).
Regarding claim 12, Thompson teaches further comprising a user interface in communication with said processor and configured to receive input instructions from a user of the imaging system([para 0045]-user interface for image enhancement).

Claim 13  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Gordley and Thompson as applied to claim 12 above and further in view of FUKUDA et al. (US. Pub. No. 2009/0140143 A1).

In an analogous art, FUKUDA teaches wherein said user interface is configured to receive instructions requesting additional information regarding a specific portion of the first image, and the processor, in response to the instructions, is configured to control the second plurality of image detectors to acquire image data of at least a portion of the field of view corresponding to the specific portion of the image([para 0034]- a user interface part 202 for inputting a request of a user through a keyboard or the like; an electron beam optical system control unit 203 for controlling the electron beam optical system 10; an objective lens control part 210 for controlling the objective lens 106 according to instructions from the electron beam optical system control unit 203; an image display unit 211; a retarding potential control part 212 for controlling the retarding potential applied to a semiconductor wafer 13; and a stage position detector 213 for detecting the position of the specimen stage 401). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to provide the technique of FUKUDA to the modified system of Wang, Gordley and Thompson to provide a charged particle beam apparatus that precisely estimates the wafer's potential distribution due to static electrification, and can set setting parameters of a charged particle beam optical system such as a retarding potential and the like to .


Claim 14  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Gordley and Thompson as applied to claim 1 above and further in view of Koyama et al. (US. Pub. No. 2005/0190310 A1).

Regarding claim 14, the combination of Wang and Gordley don’t explicitly disclose wherein at least one of the first or the second plurality of image detectors comprises a substantially curved geometry.
In an analogous art, Koyama teaches wherein at least one of the first or the second plurality of image detectors comprises a substantially curved geometry ([see in Fig. 3]-element 331, curved image detectors). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to provide the technique of Koyama to the modified system of Wang and Gordley method and apparatus for manufacturing substrates having fine circuit patterns, such as semiconductor devices or liquid crystals, especially to the technology for the inspection of patterns for semiconductor devices or photo masks.  Further in particular, it relates to the inspection method and apparatus using a charged particle beam for the inspection of defects in any portion on an unfinished semiconductor wafer in the manufacturing process of a semiconductor device [Koyama; para 0003].

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Gordley ., US 2008/0180678 A1, discloses Method for tracking, predicting.
2.	Arieli et. al., US 2011/0216324 A1, discloses for enhancing the performance of optical measurement systems by combining them with a spectral imaging camera and providing the ability for analyzing the spectral content of the measured light.
3.	Johnson; US 2005/0018279 A1, method for viewing a target.
4.	Mertz et al.; US 2011/0109736 A1; for creating an optically sectioned image data
set using both a structured illumination image data set and a uniform illumination data set.


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487